 

Exhibit 10.347

 

Freddie Mac Loan No. 708581501
Summer Wind

 

January 5, 2016

 

Jones Lang LaSalle Multifamily, LLC

3344 Peachtree Road NE, Suite 1100

Atlanta Georgia 30326

 

Re:$32,626,000.00 Multifamily Note of even date herewith (“Note”) made by BR
Carroll Naples, LLC, a Delaware limited liability company (“Borrower”) to the
order of Jones Lang LaSalle Multifamily, LLC (“Lender”)

 

Gentlemen:

 

Anything to the contrary contained in the Note notwithstanding, the undersigned
Borrower covenants and agrees not to prepay, in whole or in part, the
indebtedness evidenced by the Note (excluding, however, monthly installments of
principal and/or interest due under the Note, which are not affected by the
provisions of this instrument) for a period commencing on the date hereof and
ending on the earlier of (a) 61 days from the date hereof or (b) the date on
which the Note is transferred to Federal Home Loan Mortgage Corporation
(“Freddie Mac”). Upon the satisfaction of either of the conditions (a) or (b)
expressed in this instrument, this instrument shall have no further force or
effect and any prepayments under the Note shall be made in accordance with the
provisions of the Note. In the event that Borrower breaches the covenants
contained in this instrument, Borrower agrees to indemnify and to hold Lender
harmless from all costs associated with such breach and the prepayment of the
Note resulting therefrom, including without limitation all fees, penalties,
other consideration and expenses incurred by Lender as a result of such breach
and prepayment.

 

This instrument is not incorporated into the Note and is not a part thereof, but
constitutes an obligation and undertaking of Borrower separate and independent
of the Note. This instrument shall be binding upon Borrower and its successors
and assigns and shall inure to the benefit of Lender exclusively, but shall have
no effect upon Freddie Mac now or at the time of the purchase of the Note by
Freddie Mac.

 

{Signatures on next page}

 

60 Day LetterPage 1

 

 



  BORROWER:       BR CARROLL NAPLES, LLC, a Delaware limited liability company  
    By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory

 



60 Day LetterPage 2

